THE    ,~TJITOIRNEY        GENE-L
                                   Q,P TEXAS




Mr. Allen c. Wilson
County.Attorney
Jrenaellcounty
Boeme, Texas




          way a~confaliseloner,~f
                              one precincta&mIpt a+ dversde~
     the &ephe+of a'commls+%e~ of *h&r   preclnctP'~




      .
      '. Art&l.e.b32     of Ver&~s~Pemd   Code oithe State.ofTexq reads as
mllgw6:

          %o oificerof t&3 Stati & any o~ic~~~of'~ dlstdt.,
     cowty,'clty,precinct., whnol districtor othe& m@clpal'pr?b~
     dlvi6lenor this atate;or any officeror member of any @i&e,
     district,ccuqty,cits;r.qchool dlstrld~'orojiher..mugcQal,..
     board~or.ju&e ef+uay courti;-by~ee?&wty                  of    -.
     anygene~or     6p@.allawofthls State,eraayniember tithe.
     &egislature,&al& appoint,or v&z for, or conilnw$be appoint-
     ment -ofany office,position,c$e&shlp, emplowt     or.$utq,of
     any person relatedwithin the secosd,$eg+eby affinityor with+.
     ~th&thlrddegreebyc     oneanguinitytothe person go a;ppolntlng
     or 80 votlgg,or to aqy ethermember of any'mchbqd,    the Leg-
     i6l&nre, or court of which @cb pe~eoi160~~ppo+t&gor oot&g
     msy'be a mmber,'mhen the salary,fees,'~r'campensati~of-qch
     appointeeIs tqbe paid for, directlyor lqdlre~$~~~qutpi or
     from pqbllc M-or    fees of office of anykInd 0~ @artwter
     what6oever.~"
Mr. AI&Q c. wflson,APrU 6, 1939,pase 2 (0~556)



for a coqrmlsslaner
                  to employanyonerelatedwithinthe problblteddegreeto
anothermember of the Co1md66loners'Court,to performany labor,work ?r
service,for the court. Llkewlse,it is a VioLetionof t& statutefor a'
comlesionerto employ6 relative,wlthinthe prohibiteddegree,of another
combsloner of the 66~16 Camla6loner6'Court,to repairmscMnery for the.
comty, wheu said Labor 16 to be paid for out of the appruprlatlan
                                                                made by
the Co6missloners'Court.

         Wetrustthatthe foregolngsnswel6your inquiry,we are

                                                   VerYtniLyooUr~
                                              --oft

                                              By /a/ Frad c. camaler
                                                   'FreaC. c%naler
                                                            AMlhUlt